Case 1:20-cr-00073-TFM-B Document 70 Filed 04/12/21 Page 1 of 2            PageID #: 463

               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA                       *
                                               * Criminal No. 20-CR-00073-TFM
v.                                             *
                                               *
TIA DEYON PUGH                                 *
                                               *

         SUPPLEMENTAL RESPONSE TO MOTION TO DISMISS

      Comes now the United States of America, by and through Sean P. Costello, the

United States Attorney for the Southern District of Alabama, and files this

supplemental response to defendant Tia Pugh’s motion to dismiss. See [Doc. Nos. 52

(Pugh’s motion to dismiss), 66 (United States’ response)]

      Since filing its response, the United States became aware of a decision handed

down in the District of Minnesota, which is relevant to this matter. See United States v.

Rupert, 2021 WL 942101, 2021 U.S. Dist. LEXIS 46798 (D. Minn. Mar. 12, 2021).

Specifically, the decision supports the United States’ response addressing Pugh’s

overbreadth challenge to Section 231(a)(3). See [Doc. 66, pp. 28-39].

      In Rupert, the defendant challenged the constitutionality of 18 U.S.C. § 231(a)(3)

on the grounds that it was facially overbroad. In rejecting the defendant’s arguments,

the Court explained:

      [Section 231(a)(3) does] not expressly regulate First Amendment
      expression. [It] applies only to violent physical acts, not speech. It covers
      only acts to impede, obstruct, or interfere with law enforcement — it does
      not purport to reach speech of any kind. . . . Because Section 231(a)(3)


                                           1
Case 1:20-cr-00073-TFM-B Document 70 Filed 04/12/21 Page 2 of 2          PageID #: 464

      does not apply to First Amendment activity, [the defendant’s] facial
      overbreadth challenge to [Section 231(a)(3)] fails.

Rupert, 2021 U.S. Dist. LEXIS 46798 at *23 (internal citations and quotations omitted).

      The United States provides this supplement in advance of the April 15, 2021

hearing on this matter as the United States intends to rely on Rupert as persuasive

authority with regard to Pugh’s overbreadth challenge to Section 231(a)(3).

      Respectfully submitted this 12th day of April, 2021.

                                 SEAN P. COSTELLO
                                 UNITED STATES ATTORNEY

                                 By: /s/Christopher J. Bodnar
                                 Christopher J. Bodnar
                                 Assistant United States Attorney
                                 63 South Royal Street, Suite 600
                                 Mobile, Alabama 36602
                                 (251) 441–5845
                                 christopher.bodnar@usdoj.gov


                                 By: /s/Justin D. Kopf
                                 Justin D. Kopf
                                 Assistant United States Attorney
                                 63 South Royal Street, Suite 600
                                 Mobile, Alabama 36602
                                 (251) 441–5845
                                 justin.kopf@usdoj.gov


                                 By: /s/Michael J. Dittoe
                                 Michael J. Dittoe
                                 Trial Attorney
                                 United States Department of Justice
                                 National Security Division, Counterterrorism Section
                                 950 Pennsylvania Ave, N.W., Room 7619A
                                 Washington, D.C. 20530
                                 michael.dittoe@usdoj.gov

                                          2
